NO. 07-02-0477-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                           JANUARY10, 2003

                                ______________________________


                          IN RE PRESTON JEROME WHITE, RELATOR


                               _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                      MEMORANDUM OPINION1


       By this original proceeding, relator Preston Jerome White, proceeding pro se and

informa pauperis, seeks a writ of mandamus to compel the Lubbock County District Clerk

to provide him with a copy of the clerk’s record to prepare a pro se brief in response to an

Anders2 brief filed by appellate counsel. Under applicable principles of law, the petition

for writ of mandamus is dismissed as moot.




       *
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
       1
           Tex. R. App. P. 47.4..
       2
           Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
        The Lubbock County District Clerk has notified this Court that on December 11,

2002, a copy of the clerk’s record was forwarded to appellant. Thus, this proceeding is

moot.


                                        Don H. Reavis
                                          Justice




                                           2